Order entered November 16, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01161-CV

                            IN THE INTEREST OF J.M., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-98-14563-Z

                                             ORDER
       The reporter’s record in this case has not been filed. By letter dated October 26, 2015,

the Court advised appellant that he must provide the Court within ten days of the date of the

letter, (1) notice that appellant had requested preparation of the reporter’s record; and, (2) written

verification that appellant had paid or made arrangements to pay the reporter’s fee; or written

documentation that appellant has been found to be entitled to proceed without payment of costs.

The Court cautioned appellant that if the Court did not receive the required documentation within

the time specified, the Court may order the appeal submitted without the reporter’s record. To

date the Court has received no response. Accordingly the Court orders the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant shall file his brief on or

before December 10, 2015.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE